     Case 1:18-cv-00846-NONE-JLT Document 28 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PHILIP JAMES ROGERS,                                 CASE NO. 1:18-cv-0846 NONE JLT (PC)

12                       Plaintiff,                        ORDER TO SHOW CAUSE WHY
                                                           CORRECTIONAL OFFICER
13           v.                                            RODRIGUEZ SHOULD NOT BE
                                                           DISMISSED
14    RODRIGUEZ, et al.,
                                                           THIRTY-DAY DEADLINE
15                       Defendants.
16
            The United States Marshal was directed to serve certain defendants in this action. (Doc.
17
     22) Sergeant Benecourt has been served and has appeared. (See Docs. 24, 25.) The summons
18
     directed to CO Rodriguez was returned unexecuted on April 17, 2020, because, per the KVSP
19
     Litigation Coordinator, “there was no ‘officer Rodriguez working that area on the day stated in
20
     his complaint.’ They will not accept service.” (Doc. 23.)
21
            Federal Rule of Civil Procedure 4(m) provides that if a defendant is not served within 90
22
     days after the filing of the complaint, the court, absent of a showing of good cause for failure to
23
     serve, shall dismiss the action without prejudice as to the unserved defendant. Fed. R. Civ. P.
24
     4(m). Having failed to timely serve defendant CO Rodriguez, the onus is on Plaintiff to make a
25
     good cause showing. Plaintiff is forewarned that, while he is entitled to rely on the United States
26
     Marshal to effectuate service because he is proceeding in forma pauperis, Plaintiff in turn is
27
     required to supply the United States Marshal with correct information to facilitate service,
28


                                                       1
     Case 1:18-cv-00846-NONE-JLT Document 28 Filed 08/27/20 Page 2 of 2

 1   including the proper identity of the defendant.

 2          Based on the foregoing, the Court ORDERS Plaintiff to show cause within thirty days

 3   why CO Rodriguez should not be dismissed from this action for Plaintiff’s failure to comply with

 4   Federal Rule of Civil Procedure 4(m).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     August 26, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       2
